DETAILED ACTION
This office action is in response to the Application No. 16330906 filed on
05/19/2022. Claims 10-23 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Allowable Subject Matter
2.	Claims 10-18 are allowable over the prior art of record.

Response to Arguments
3.	The claim amendments of the Applicant filed on 05/19/2022 has overcome the double patenting rejection of 03/06/2019 and therefore the rejections are withdrawn.
	The claim objections are withdrawn as a result of the amendments filed on 05/19/2022.
	The Applicant argued that “Claim 19 recites that, for each of the neuron layers, except for the last neuron layer of the sequence, the output quantities produced by the respective neuron layer, form a respective output quantity vector that is stored in a respective segment of the data storage region that forms an input quantity vector storage for the input quantity vector of the respective immediately succeeding one of the neuron layers. The cited references do not disclose this feature”. The Office respectively disagrees with the above argument. The teachings of Maaninen still reads on the claims because Maaninen teaches FIG. 1 shows an example computation of a neural network with three layers of interconnected neurons, … The combined value is passed through a transfer or activation function, which outputs a value hj. Next, the outputs from the hidden layer are distributed to each of the neurons in the output layer of the neural network. Arriving at a neuron in the output layer, the value from each hidden layer neuron is multiplied by a weight (wkj), and the resulting weighted values are summed together and added to a weighted bias value to produce a combined value. The combined value is passed through the transfer or activation function, which outputs a value yk. The y values are the outputs of the neural network [0029]; The output of MAC unit (e.g., an N-bit integer) may be processed through activation function unit 12 and the result (e.g., in 8-bit integer) stored into an intermediate output buffer (e.g., RAM 17-18) [0049]; Hardware accelerator 312 may also include various buffers or registers (e.g., RAMs 13-18) to store, for example, weights, bias terms, activation function co-efficients, input data, and intermediate output data, etc. The weights may be double buffered [0043].

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 19, 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 16-19 of copending Application No. 16330625 in view of Maaninen (US20150199963)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant application 16330906
Copending application 16330625
19. A hardwired hardware-implemented model calculation unit for calculating a multi-layer perceptron model, the model calculation unit comprising:
a processor core;
a memory; and
a DMA unit; wherein
12. A model calculation unit for calculating a multilayer perceptron model having a plurality of neuron layers, the model calculation unit being designed in hardware and being hardwired, the model calculation unit comprising:
     the processor core is configured to calculate one or more output quantities of a neuron layer of the multi-layer perceptron model having a number of neurons, the calculation being a function of one or more input quantities of an input quantity vector;
     a processor core which is configured to calculate one or multiple output variables of an output variable vector of a neuron layer of the multilayer perceptron model having a number of neurons as a function of one or of multiple input variables of an input variable vector;
the neuron layers are arranged serially in a sequence so that the one or more output quantities of each of the layers, except for a last neuron layer of the sequence, is used as input of an immediately succeeding one of the neuron layers; 
The copending application does not recite “the neuron layers are arranged serially in a sequence so that the one or more output quantities of each of the layers, except for a last neuron layer of the sequence, is used as input of an immediately succeeding one of the neuron layers”. However, Maaninen teaches the neurons in the neural network may be organized in two or more layers including at least an input layer and an output layer. For a multi-layered neural network, the output from one layer may serve as input to the next layer. [0028] Fig. 1; FIG. 1 shows an example computation of a neural network with three layers of interconnected neurons, … Arriving at a neuron in the output layer, the value from each hidden layer neuron is multiplied by a weight (wkj), and the resulting weighted values are summed together and added to a weighted bias value to produce a combined value. The combined value is passed through the transfer or activation function, which outputs a value yk. The y values are the outputs of the neural network [0029]. The Examiner notes that the last neuron layer of the sequence is the output layer yk, Fig. 1).
It would have been obvious to a person having ordinary skill in the art that the method of claim 12 of copending application 16330625 would output results from a neuron layer which will be input to the next layer and the last layer will be the final output which is a vector quantity that is saved. The vector quantity is a result from the neural network computation.
the memory includes, for each neuron layer, a respective configuration memory region for storing respective configuration parameters in a respective one of a plurality configuration memory segments* and a data storage region for storing the input quantities of the input quantity vector and the one or more output quantities in a respective data storage segment; 
     a memory which a data memory area is provided, in which each neuron layer is assigned a data memory section for storing the input variables of the input variable vector and a data memory section for storing the output variables of the output variable vector; and
the DMA unit is configured to successively instruct the processor core to calculate a respective one of the neuron layers based on the configuration parameters of each configuration memory segment, and to calculate the input quantities defined thereby of the input quantity vector, and to store respectively resulting output quantities in a data storage segment, defined by the corresponding configuration parameters, of the data storage region*.
*See below for mapping of underlined limitations to dependent claim 16 of co-pending application
  a DMA unit which is configured to successively instruct the processor core to calculate a neuron layer, in each case based on input variables of the assigned input variable vector and to store the respectively resulting output variables of the output variable vector in the assigned data memory section;
and for each of the neuron layers, except for the last neuron layer of the sequence, the output quantities produced by the respective neuron layer, form a respective output quantity vector that is stored in a respective segment of the data storage region that forms an input quantity vector storage for the input quantity vector of the respective immediately succeeding one of the neuron layers.
The copending application does not recite “and for each of the neuron layers, except for the last neuron layer of the sequence, the output quantities produced by the respective neuron layer, form a respective output quantity vector that is stored in a respective segment of the data storage region that forms an input quantity vector storage for the input quantity vector of the respective immediately succeeding one of the neuron layers”. However, Maaninen teaches FIG. 1 shows an example computation of a neural network with three layers of interconnected neurons, … The combined value is passed through a transfer or activation function, which outputs a value hj. Next, the outputs from the hidden layer are distributed to each of the neurons in the output layer of the neural network. Arriving at a neuron in the output layer, the value from each hidden layer neuron is multiplied by a weight (wkj), and the resulting weighted values are summed together and added to a weighted bias value to produce a combined value. The combined value is passed through the transfer or activation function, which outputs a value yk. The y values are the outputs of the neural network [0029];  The output of MAC unit (e.g., an N-bit integer) may be processed through activation function unit 12 and the result (e.g., in 8-bit integer) stored into an intermediate output buffer (e.g., RAM 17-18) [0049]; Hardware accelerator 312 may also include various buffers or registers (e.g., RAMs 13-18) to store, for example, weights, bias terms, activation function co-efficients, input data, and intermediate output data, etc. The weights may be double buffered [0043]. The Examiner notes that the last neuron layer of the sequence is the output layer yk, Fig. 1)
It would have been obvious to a person having ordinary skill in the art that the method of claim 12 of copending application 16330625 would output results from a neuron layer which will be input to the next layer and the last layer will be the final output which is a vector quantity that is saved. The vector quantity is a result from the neural network computation.

          wherein the data memory section for the input variable vector assigned to at least one of the neuron layers at least partially includes in each case the data memory sections of at least two of the output variable vectors of two different neuron layers of the neuron layers.
Claim 19, continued
…, a respective configuration memory region for storing respective configuration parameters in a respective one of a plurality of configuration memory segments


…calculate a respective one of the neuron layers based on the configuration parameters of each configuration memory segment…defined by the corresponding configuration parameters, of the data storage region.

16. The model calculation unit as recited in claim 12, wherein the memory for each of the neuron layers includes a configuration memory area for storing configuration parameters in a respective configuration memory section, and 

wherein DMA unit is configured to successively instruct the processor core to calculate a neuron layer in each case based on the configuration parameters of a respective configuration memory section and on the input variable vector defined as a result, and to store the respectively resulting output variable vector in a data memory section of the data memory area defined by the corresponding configuration parameters.



Instant application 16330906
Copending application 16330625
21. The model calculation unit of claim 19, wherein the processor core is configured to signal the end of the current calculation of the neuron layer to the DMA unit or to an external location, the DMA unit subsequently starting the calculation of the next neuron layer based on configuration parameters stored in a further configuration memory segment.  .
17. The model calculation unit as recited in claim 12, wherein the processor core is configured to signal the DMA unit or to signal externally, an end of an instantaneous calculation of the neuron layer, the DMA unit starting the calculation of a next neuron layer of the neuron layers based on configuration parameters stored in an additional configuration memory section.



Instant application 16330906
Copending application 16330625
22. The model calculation unit of claim 19, wherein the processor core is configured to calculate, for a neuron layer of a multi-layer perceptron model having a number of neurons, an output quantity for each neuron as a function of one or more input quantities of its input quantity vector, a weighting matrix having weighting factors, and an offset value specified for each neuron, such that, for each neuron, the offset value assigned to the neuron is applied to a sum of the values of the input quantities, weighted with a weighting factor determined by the neuron and the input quantity, and the result is transformed with an activation function in order to obtain the output quantity for the neuron.  

18. The model calculation unit as recited in claim 12, wherein the processor core is configured to calculate an output variable for each neuron of a neuron layer of the multilayer perceptron model having a number of neurons as a function of one or multiple input variables of an input variable vector, as a function of a weighting matrix having weighting factors and of an offset value predefined for each neuron, a sum of values of the input variables weighted with a weighting factor determined by the neuron and the input variable being calculated for each neuron, and a result being transformed with an activation function in order to obtain the output variable for the neuron in question.





Instant application 16330906
Copending application 16330625
23. The model calculation unit of claim 19, wherein the processor core is arranged in a surface region of an integrated module.

19. The model calculation unit as recited in claim 12, wherein the processor core is formed in a surface area of an integrated module.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 19, 21 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Maaninen (US20150199963) in view of Qiu et al. (Going Deeper with Embedded FPGA Platform for Convolutional Neural Network, FPGA’ 16, February 21-23, 2016, ACM)

	Regarding claim 19, Maaninen teaches a hardwired hardware-implemented model calculation unit for calculating a multi-layer perceptron model, the model calculation unit (implementing the hardware accelerator (model calculation unit) as a field-programmable gate array (FPGA) [0063] which is a hardware circuit); Hardware accelerator 312 may be configured to perform the processor-intensive calculations (e.g., algorithm 200) that are required for neural network computations [0041] of a multilayer perceptron model, Figure 1) comprising: 
	a processor core; (hardware accelerator 312 (model calculation unit) may include a MAC unit 10 to carry out matrix multiply and add operations, an activation function unit 12 to apply an activation function to the output of MAC unit 10 [0043]; the hardware accelerator is implemented as an Application Specific Integrated Circuit (ASIC) core [0010])
	a memory; (Hardware accelerator 312 may also include various buffers or registers (e.g., RAMs 13-18) to store, for example, weights, bias terms, activation function co-efficients, input data, and intermediate output data, etc. [0043]; internal memories (e.g., RAMs 14-18) in hardware accelerator 312 [0054]); and 
	a Direct Memory Access (DMA) unit; (System bus 21 may, for example, contain a DMA engine [0044]);
	wherein: the processor core is configured to calculate one or more output quantities of neuron layers of the multi-layer perceptron model having a number of neurons, the calculation being a function of one or more input quantities of an input quantity vector; (Utilizing the hardware accelerator includes sending matrix data representing one or more frames of an audio signal as input data for a first layer of a neural network to the hardware accelerator, and using a multiplier-accumulator (MAC) unit in the hardware accelerator to perform multiply-accumulate operations. The multiply-accumulate operations include multiplying the received matrix data representing one or more frames of the audio signal with a weight matrix, adding a bias matrix to the multiplication results, and accumulating the addition results. The method further includes using circuitry in the hardware accelerator to pass the accumulated results through an activation function to generate an output matrix representing an output of the first layer of the neural network [0011]; Attention is directed here to speech recognition approaches that use a neural network model for probability computation. In such approaches, a properly-trained multi-layer neural network may be used for pattern recognition at each level [0025]);
	the neuron layers are arranged serially in a sequence so that the one or more output quantities of each of the layers, except for a last neuron layer of the sequence, is used as input of an immediately succeeding one of the neuron layers; (The neurons in the neural network may be organized in two or more layers including at least an input layer and an output layer. For a multi-layered neural network, the output from one layer may serve as input to the next layer. [0028] Fig. 1; FIG. 1 shows an example computation of a neural network with three layers of interconnected neurons, … Arriving at a neuron in the output layer, the value from each hidden layer neuron is multiplied by a weight (wkj), and the resulting weighted values are summed together and added to a weighted bias value to produce a combined value. The combined value is passed through the transfer or activation function, which outputs a value yk. The y values are the outputs of the neural network [0029]. The Examiner notes that the last neuron layer of the sequence is the output layer yk, Fig. 1) 
	the memory includes, for each of the neuron layers, a respective configuration memory region for storing respective configuration parameters in a respective one of a plurality of configuration memory segments (decoding or decompressing a weight matrix and bias terms (as configuration parameters) for the layer received from external memory e.g., weight and bias terms 24 into separate internal memory buffers e.g., RAMs 14, 15 and 16 (as configuration memory segments) [0048])  and 	a data storage region for storing the input quantities of the input quantity vector (Similarly, at least one column of input matrix 26 may be cached or buffered at a time (e.g., in RAM 18) [0048]) and 
	the one or more output quantities in a respective data storage segment; (and the result (e.g., in 8-bit integer) stored into an intermediate output buffer (e.g., RAM 17-18) [0049]);  
	to calculate a respective one of the neuron layers based on the configuration parameters of each configuration memory segment, and to calculate the input quantities defined thereby of the input quantity vector, (each layer of neural network 240 may be computed through a multiple-accumulate (MAC) module 242 and a curve-fitting or activation function 244 operation as P (AX+B), where X is the input matrix or vector, and where A, B and P are the weight matrix, the bias vector and the activation function, respectively, for the layer [0035]) and 
	to store respectively resulting output quantities in a data storage segment, defined by the corresponding configuration parameters, of the data storage region; (The output of MAC unit (e.g., an N-bit integer) may be processed through activation function unit 12 and the result (e.g., in 8-bit integer) stored into an intermediate output buffer (e.g., RAM 17-18) [0049]) and 
	for each of the neuron layers, except for the last neuron layer of the sequence, the output quantities produced by the respective neuron layer, form a respective output quantity vector that is stored in a respective segment of the data storage region that forms an input quantity vector storage for the input quantity vector of the respective immediately succeeding one of the neuron layers. (FIG. 1 shows an example computation of a neural network with three layers of interconnected neurons, … The combined value is passed through a transfer or activation function, which outputs a value hj. Next, the outputs from the hidden layer are distributed to each of the neurons in the output layer of the neural network. Arriving at a neuron in the output layer, the value from each hidden layer neuron is multiplied by a weight (wkj), and the resulting weighted values are summed together and added to a weighted bias value to produce a combined value. The combined value is passed through the transfer or activation function, which outputs a value yk. The y values are the outputs of the neural network [0029]; The output of MAC unit (e.g., an N-bit integer) may be processed through activation function unit 12 and the result (e.g., in 8-bit integer) stored into an intermediate output buffer (e.g., RAM 17-18) [0049]; Hardware accelerator 312 may also include various buffers or registers (e.g., RAMs 13-18) to store, for example, weights, bias terms, activation function co-efficients, input data, and intermediate output data, etc. The weights may be double buffered [0043])
	Maaninen does not explicitly teach the model calculation comprises a DMA unit, DMA unit is configured to successively instruct the processor core.
	Qiu teaches the model calculation comprises a DMA unit (programmable logic, PL (as model calculation unit) comprises DMA, page 30 last para., left column, Fig. 4A, pg. 31)
	DMA unit is configured to successively instruct the processor core (The configured DMA loads data and instructions to the controller, triggers a computation process on Programmable Logic (PL) (pg. 30, right col, Data Processing) which consist of Processing Elements (Pes) (as processor core) (Fig. 4A, pg. 31) which take charge of the majority of computational tasks in CNN, including CONV layers, Pooling layers, and FC layers, pg. 30, last para., left col-first para., right col)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maaninen to incorporate the teachings of Qui for the benefit of an accelerator achieving the highest performance, resource efficiency, and power efficiency compared with previous designs (Qui, pg. 34, right col, last para.)

	Regarding claim 21, Modified Maaninen teaches the model calculation unit of claim 19, Maaninen teaches wherein the processor core is configured to signal the end of the current calculation of the neuron layer to the DMA unit or to an external location, (The MAC hardware accelerators/ASIC IP cores may can independently perform multiply and accumulate operations as requested by the CPU (e.g. “classify an audio frame”), and interrupt the CPU once done [0058];  Method 600 may include feeding the output of the first layer of the neural network as input data for a next layer of the neural network (619), and raising an interrupt after computing all layers of the neural network through the hardware accelerator (620)[0061], Fig. 6; After all layers M of the neural network are processed and output 27 is returned, hardware accelerator 312 may raise an interrupt. In response, control SW 20 may reset hardware accelerator 312 to prepare for processing the next input frame [0050])
	Qui teaches the DMA unit subsequently starting the calculation of the next neuron layer based on configuration parameters stored in a further configuration memory segment (The configured DMA loads data and instructions to the controller, triggers a computation process on Programmable Logic (PL) (pg. 30, right col, Data Processing) which consist of Processing Elements (Pes) (as processor core) (Fig. 4A, pg. 31))
	The same motivation to combine independent claim 19 applies here.

	Regarding claim 23, Modified Maaninen teaches the model calculation unit of claim 19, Qui teaches wherein the processor core is arranged in a surface region of an integrated module. (we place the Computing Complex on the (that is surface) FPGA chip and the Computing Complex consists of Processing Elements (PEs) which take charge of the majority of computation tasks in CNN, including CONV layers, Pooling layers, and FC layers, pg. 30, last para., left col-first para., right col)
	The same motivation to combine independent claim 19 applies here.

7.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maaninen (US20150199963) in view of Qiu et al. (Going Deeper with Embedded FPGA Platform for Convolutional Neural Network, FPGA’ 16, February 21-23, 2016, ACM) and further in view of Markert et al (US20150012575)

	Regarding claim 20, Modified Maaninen teaches the model calculation unit of claim 19, Maaninen teaches the configuration parameters for a next one of the neuron layers, the calculation being terminated as a function of one or more configuration parameters. (Utilizing the hardware accelerator includes configuring or preparing the hardware accelerator for processing using parameters (e.g., number of layers, dimension or number of neurons, activation function co-efficients, etc.) of the multi-layered neural network (611), Fig. 6, 611-620)
	Modified Maaninen does not explicitly teach wherein the DMA unit is configured to provide to the processor core, after termination of the calculation of the neuron layer
	Markert teaches wherein the DMA unit is configured to provide to the processor core, after termination of the calculation of the neuron layer (Upon conclusion of the final calculation, the end of the calculations may be communicated in a step S16 to main processing unit 2, depending on the characteristics of second DMA unit 7. This may be carried out by the generation of an interrupt of second DMA unit 7, which is either forwarded directly to main processing unit 2 or to first DMA unit 6, which then forwards the interrupt to main processing unit 2 [0046])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation unit of modified Maaninen to incorporate the teachings of Markert for the benefit of significantly reducing the calculation time of the model calculation unit 3, (Fig. 1) as compared to a software algorithm. (Markert, [0030])

	Regarding claim 22, Modified Maaninen teaches the model calculation unit of claim 19, wherein the processor core is configured to calculate, for a neuron layer of a multi-layer perceptron model having a number of neurons, an output quantity for each neuron as a function of one or more input quantities of its input quantity vector, a weighting matrix having weighting factors, (Utilizing the hardware accelerator includes sending matrix data representing one or more frames of an audio signal as input data for a first layer of a neural network to the hardware accelerator, and using a multiplier-accumulator (MAC) unit in the hardware accelerator to perform multiply-accumulate operations. The multiply-accumulate operations include multiplying the received matrix data representing one or more frames of the audio signal with a weight matrix, adding a bias matrix to the multiplication results, and accumulating the addition results. The method further includes using circuitry in the hardware accelerator to pass the accumulated results through an activation function to generate an output matrix representing an output of the first layer of the neural network [0011]; Attention is directed here to speech recognition approaches that use a neural network model for probability computation. In such approaches, a properly-trained multi-layer neural network may be used for pattern recognition at each level [0025]; the hardware accelerator is implemented as an Application Specific Integrated Circuit (ASIC) core [0010]) 
	weighted with a weighting factor determined by the neuron and the input quantity, and the result is transformed with an activation function in order to obtain the output quantity for the neuron. (The input layer distributes the values to each of the neurons in the hidden layer. Arriving at a neuron in the hidden layer, the value from each input neuron is multiplied by a weight (wjk), and the resulting weighted values are summed together and added to a weighted bias value producing a combined value. The combined value is passed through a transfer or activation function, which outputs a value hj [0029])
	Modified Maaninen does not explicitly teach an offset value specified for each neuron, such that, for each neuron, the offset value assigned to the neuron is applied to a sum of the values of the input quantities, 
	Markert teaches an offset value specified for each neuron, such that, for each neuron, the offset value assigned to the neuron is applied to a sum of the values of the input quantities,  (Configuration registers 32 of configuration register block 31 are configured to receive the parameters and address pointers necessary for calculating the function model …, the address range in which the hyperparameters and the node data for calculating the function model are situated. In addition, the initialization values for the loops to be calculated may be predefined, as well as an offset value, based on which the function value of the data-based function model is calculated [0033]; In addition, abstract hyperparameters are determined which parameterize the space of the model functions and effectively weight the influence of the individual measuring points of the training data on the subsequent model prediction [0031])
	The same motivation to combine dependent claim 20 applies here.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121